Citation Nr: 1340729	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for mechanical low back syndrome.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from July 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Review of the claims folder shows that the Veteran had requested, and was previously scheduled for, a VA Travel Board hearing at his local VARO in July 2012.  In July 2012, however, he submitted a request to postpone the hearing.  

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the appellant for a hearing before a Veterans Law Judge at the RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


